DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. For example the independent claims inventive concept relates to the insulation of voltage system, that inventive concept is missing from the title. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyota [JP 2015-119553]*. 
*Note that a copy of the foreign document and translation has already been filed on record with the IDS filed on 06/05/2020 and therefore duplicate copies are not being provided with this action, all references below refer back to the papers filed on 06/05/2020. 
With respect to claim 1, Toyota discloses a power supply system comprising: a high-voltage system including a high-voltage battery having a plurality of battery cells [11]; a low-voltage system [16; auxiliaries]; an insulation transmission part configured to transmit, in an insulated fashion, energy from each of the battery cells to the low-voltage system individually [30, via individual coils Lan-Lbn]; and an equalization and transmission processing part [32], the equalization and transmission processing part being configured to: measure voltage of each of the battery cells [40]; set a target battery cell to be processed for equalization [par. 0055, highest cell]; and control operation of the insulation transmission part, and thereby transmit energy of the target battery cell to the low-voltage system [par. 0055-0065].

With respect to claim 4, Toyota further discloses wherein the low-voltage system includes a low-voltage load [16], and the equalization and transmission processing part is configured to control operation of the insulation transmission part, and thereby transmit energy of the target battery cell to the low-voltage load [par. 0055; induced voltage is supplied to the auxiliary load].

With respect to claims 5 and 8, Toyota further discloses wherein the transmission part includes an insulation transformer [i.e. multi-phase transformer with multiple primary and secondary coils].

With respect to claims 9 and 12, Toyota further discloses wherein a switch is provided on a primary side of the insulation transformer [San-Sbn], and the equalization and transmission processing part controls operation of the insulation transmission part by turning on and off the switch [par. 0055-0065].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Toyota [JP 2015-119553]* in view of Tran et al. [US 8,896,146].
With respect to claims 2 and 3, Toyota fails to explicitly disclose the low-voltage system includes a low-voltage battery configured to be charged by the high voltage target battery cell. 
However, Tran teaches an automotive power system utilizing an isolating converter [18] having a high-voltage system with batteries [24] and a low-voltage system wherein the low-voltage system includes a low-voltage battery [22], and the equalization and transmission processing part is configured to control operation of the insulation transmission part, and thereby transmit energy of the target battery cell to the low-voltage battery [Figs 4, 9, 10A, 10B; the converter operates as a forward converter to charge low voltage battery 22 with power from a target cell 12a-f of the high voltage battery 24].
Therefore it would have been obvious to modify Toyota to include a low-voltage battery in the low-voltage system used in the power transfer system as taught by Toyota for the benefit of incorporating a multi-power voltage system thereby enabling power supply for the lower power auxiliary loads while ensuring the high voltage battery remains equalized and the low voltage battery charged. 

claims 6 and 7, Toyota further discloses wherein the insulation transmission part includes an insulation transformer [i.e. multi-phase transformer with multiple primary and secondary coils].

With respect to claims 10 and 11, Toyota further disclose wherein a switch is provided on a primary side of the insulation transformer [San-Sbn], and the equalization and transmission processing part controls operation of the insulation transmission part by turning on and off the switch [par. 0055-0065].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0033282 to Ishikawa et al. further discloses a power transfer system having a high voltage battery side separated from a low voltage battery side by an isolating unit. Note in Ishikawa the isolating unit comprises photo couplers which reads on claim 1 but is distinguish from by the dependent claims that recite the isolating being an insulation transformer.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859